                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND
        CHAMBERS OF                                                                     101 WEST LOMBARD STREET
    DEBORAH L. BOARDMAN                                                                BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                  (410) 962-7810
                                                                                              Fax: (410) 962-2577
                                                                                     MDD_DLBChambers@mdd.uscourts.gov




                                                 July 28, 2020


              RE:     Green v. AMF Bowling Centers, Inc.
                      Civil No.: ELH-19-1410


                                              LETTER ORDER

      Dear Counsel:

             This case has been referred to me for discovery and related scheduling. This letter order
      memorializes our discussion during today’s conference call regarding the discovery deadline and
      various discovery disputes.

              The scheduling order, ECF Nos. 22, 23, is amended as follows:

              November 2, 2020:          Fact and expert discovery deadline; submission of status report

              November 9, 2020:          Requests for admission

              December 2, 2020:          Dispositive pretrial motions deadline

              By July 30, 2020, plaintiff will produce the requested information regarding damages.

              By August 5, 2020, defendant will provide plaintiff with a privilege log. By that same
      date, the defendant will produce the table of contents of its safety manual, and the parties will meet
      and confer regarding whether additional sections of the manual are discoverable and the need for
      Court intervention on the matter.

              By August 10, 2020, the parties will finalize the deposition schedule. If they cannot come
      to an agreement, they will inform the Court by that date about any scheduling issues.

             The parties are encouraged to contact Judge Copperthite to reschedule the settlement
      conference.
       Despite the informal nature of this letter, it will constitute an Order of the Court and will
be docketed accordingly.


                                                     Very truly yours,

                                                                /s/
                                                     Deborah L. Boardman
                                                     United States Magistrate Judge




                                                 2
